Citation Nr: 0535055	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1944.  He died in June 2002, and the appellant is 
claiming benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2004, a hearing was 
held before the undersigned Veterans Law Judge, in 
Washington, DC.

In a July 2004 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant then 
appealed that claim to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the appellant's attorney and the VA Office of the 
General Counsel filed a joint motion to remand the 
appellant's claim for readjudication, and vacate the Board's 
decision.  In an April 2005 Order, the Court granted the 
joint motion, vacated the Board's July 2004 decision, and 
remanded this case to the Board for readjudication.

The Board notes that in November 2005, the appellant 
submitted a new VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, naming the above-listed attorney 
as her representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

As noted in the Board's July 2004 decision, at the time of 
the veteran's death, service connection was in effect for the 
following disabilities: residuals of an injury of the liver 
with retained foreign body and partial small bowel 
obstruction, rated as 30 percent disabling; residuals of a 
penetrating gunshot wound of the right chest with tender 
scarring, rated as 20 percent disabling; a gunshot would scar 
in the posterior right chest with muscle damage to Muscle 
Group II, rated at 20 percent; superficial scars of the 
abdomen, rated at 10 percent; and a ventral hernia, partial 
absence of the tenth rib, tonsillitis, and malaria, each 
rated at zero percent.

The veteran's death certificate indicates that he died due to 
acute and chronic respiratory insufficiency following a bout 
of Methicillin-resistant staph aureus pneumonia.  Conditions 
contributing to the veteran's death as listed on the death 
certificate were chronic obstructive pulmonary disease, 
ischemic heart disease, and chronic aspiration.

Service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In a September 2003 report, a VA physician who had reviewed 
the veteran's claims file responded to an inquiry by the RO 
and offered an opinion that the pleural cavity injury which 
the veteran incurred in service was not a contributing factor 
in his death.  However, it is indicated in the April 2005 
joint motion for remand that the physician should have also 
addressed whether any of the veteran's other service-
connected disabilities was a contributing factor to his 
death.



Therefore, pursuant to the action taken during the litigation 
in the Court, due process requires that this claim is 
REMANDED for the following action:

1.  The veteran's claims file, to include a copy 
of this Remand, should be referred to an 
appropriate VA physician in order to obtain an 
opinion as to the relationship between his 
service-connected disabilities and the conditions 
that caused his death.  The physician should 
acknowledge review of the claims folder, and 
provide a rationale for all opinions rendered.

a.  The physician should express an opinion 
as to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less than 
50 percent) that one or more of the 
service-connected disabilities, separately 
or in combination, caused or contributed to 
the causes of his death, which has been 
reported as due to acute and chronic 
respiratory insufficiency, Methicillin-
resistant staph aureus pneumonia, chronic 
obstructive pulmonary disease, ischemic 
heart disease, and chronic aspiration.

b.  In answering the above question, the 
physician is also asked to address, 
applying the same standard, whether 
reported the causes of the veteran's death 
were the result of, or were aggravated by, 
any or all of the veteran's service-
connected disabilities.




c.  Finally, the reviewing physician should 
express an opinion as to whether any of the 
veteran's service-connected disabilities 
hastened or otherwise contributed to the 
cause of the veteran's death.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Thereafter, the AMC should readjudicate the 
appellant's claim for service connection for the 
cause of the veteran's death.  If the benefits 
sought on appeal remain denied, the appellant and 
her representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the October 2003 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


